ORDER
ELMO B. HUNTER, Senior District Judge.
Defendant moves the Court to remand this action to the Secretary for locating or reconstructing the claims file and appeal file. Plaintiff opposes the open ended nature of the remand sought.
The Court agrees with the plaintiff. Plaintiff commenced his appeal on August 8, 1983. The Secretary was granted an extension of time in which to respond on October 17, 1983, November 15, 1983, and December 15,1983. On none of those occasions was the Court informed that the files were incomplete or lost. The Court recognizes that in order to proceed this case must be remanded, however, due to the circumstances of the case an unstructured remand is unwarranted. The Court will direct the Secretary to process the case within a time certain.
If an additional hearing is required or counsel for plaintiff is required to duplicate work he has already done in order to aid the Secretary in reconstructing the file, then the Court will be open to considering ways to remove these costs from the plaintiff. Plaintiff should not be required to pay additional attorneys fees because of the mistake of the Secretary in processing his case.
Accordingly, the Court
ORDERS the Secretary to either locate or reconstruct the files of the plaintiff and provide this Court with the appropriate record for review within sixty (60) days of February 10, 1984.